Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 13-16, 18 of copending Application No. 16708892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claims
Copending claims 
1. A color correction system for two self-illuminated endoscopic camera systems, the color correction system comprising: a first endoscopic camera system further comprising: an imaging device, an illumination source; and a camera control unit; a second endoscopic camera system further comprising: an imaging device, an illumination source; and a camera control unit; a color correction device further comprising: a central processing unit; an input/output interface for the camera control units; and a memory for retention of collected data and operating software or firmware for the color correction device; and wherein the color correction device uses white balancing of the first endoscopic camera system and the second endoscopic camera system when the imaging devices are outside of a scene and when the imaging devices are inside of a scene to properly correct white balance when both endoscopic camera systems are used simultaneously in the scene.  

1. (Currently Amended) A color correction system for at least two self-illuminated endoscopic camera systems, the color correction system comprising: a central processing unit; an input/output interface for camera control units; and a memory for retention of collected data and operating software or firmware for the color correction system; wherein each of the at least two self-illuminated endoscopic camera systems comprises an imaging device and an illumination source; wherein with the at least two self-illuminated endoscopic camera systems outside of a scene, the color correction system computes and saves white balancing information and color correction matrices for each of the at least two self-illuminated endoscopic camera systems, and the color correction system further computes and saves combined white balancing information and color correction matrices for the at least two self-illuminated endoscopic camera systems; and with the at least two self-illuminated endoscopic camera systems placed in a scene and with their illumination sources turned on, the color correction system measures and saves in the memory separate values of R (red), G (green), and B (blue) for each of at least two self-illuminated endoscopic camera systems as a combined scene measurement, and with the illumination source of one of the at least two endoscopic camera systems turned on and the illumination source of the other of the at least two endoscopic camera systems turned off, the color correction system measures and saves in the memory average values of R (red), G (green), and B (blue) for the endoscopic camera systems with the illumination source on, and repeating this measuring and saving step except with the illumination sources of the other of the at least two endoscopic camera systems switched from off to on and illumination source of the original endoscopic camera system switched from on to off, and carrying out comparisons of the scene measures of the at least two endoscopic camera systems when turned on against the combined scene measures and if necessary, making corrections to the white balance of the at least two endoscopic camera systems.  

2. The color correction system of claim 1 wherein with the imaging devices outside of a scene, the color correction system computes and saves white balancing information and color correction matrices for each of the endoscopic camera systems; and with the endoscopic camera systems placed in a scene and with their illumination sources turned on, the color correction system measures and saves in the memory separate pixel descripting values for each self-illuminated endoscopic camera system as a combined scene measurement, and with the illumination source of one of the endoscopic camera systems turned on and the illumination source of the other of the endoscopic camera systems turned off, the color correction system measures and saves in the memory average pixel descripting values as a scene measure for the endoscopic camera system with the illumination source turned on; and wherein the color correction device compares the scene measures of the endoscopic camera system with the illumination source turned on against the combined scene measurements and corrects the white balance of the at least two endoscopic camera systems.  

1. (Currently Amended) A color correction system for at least two self-illuminated endoscopic camera systems, the color correction system comprising: a central processing unit; an input/output interface for camera control units; and a memory for retention of collected data and operating software or firmware for the color correction system; wherein each of the at least two self-illuminated endoscopic camera systems comprises an imaging device and an illumination source; wherein with the at least two self-illuminated endoscopic camera systems outside of a scene, the color correction system computes and saves white balancing information and color correction matrices for each of the at least two self-illuminated endoscopic camera systems, and the color correction system further computes and saves combined white balancing information and color correction matrices for the at least two self-illuminated endoscopic camera systems; and with the at least two self-illuminated endoscopic camera systems placed in a scene and with their illumination sources turned on, the color correction system measures and saves in the memory separate values of R (red), G (green), and B (blue) for each of at least two self-illuminated endoscopic camera systems as a combined scene measurement, and with the illumination source of one of the at least two endoscopic camera systems turned on and the illumination source of the other of the at least two endoscopic camera systems turned off, the color correction system measures and saves in the memory average values of R (red), G (green), and B (blue) for the endoscopic camera systems with the illumination source on, and repeating this measuring and saving step except with the illumination sources of the other of the at least two endoscopic camera systems switched from off to on and illumination source of the original endoscopic camera system switched from on to off, and carrying out comparisons of the scene measures of the at least two endoscopic camera systems when turned on against the combined scene measures and if necessary, making corrections to the white balance of the at least two endoscopic camera systems.  

3. The color correction system of claim 2, wherein the pixel descripting values are values of R (red), G (green), and B (blue).  

1. (Currently Amended) A color correction system for at least two self-illuminated endoscopic camera systems, the color correction system comprising: a central processing unit; an input/output interface for camera control units; and a memory for retention of collected data and operating software or firmware for the color correction system; wherein each of the at least two self-illuminated endoscopic camera systems comprises an imaging device and an illumination source; wherein with the at least two self-illuminated endoscopic camera systems outside of a scene, the color correction system computes and saves white balancing information and color correction matrices for each of the at least two self-illuminated endoscopic camera systems, and the color correction system further computes and saves combined white balancing information and color correction matrices for the at least two self-illuminated endoscopic camera systems; and with the at least two self-illuminated endoscopic camera systems placed in a scene and with their illumination sources turned on, the color correction system measures and saves in the memory separate values of R (red), G (green), and B (blue) for each of at least two self-illuminated endoscopic camera systems as a combined scene measurement, and with the illumination source of one of the at least two endoscopic camera systems turned on and the illumination source of the other of the at least two endoscopic camera systems turned off, the color correction system measures and saves in the memory average values of R (red), G (green), and B (blue) for the endoscopic camera systems with the illumination source on, and repeating this measuring and saving step except with the illumination sources of the other of the at least two endoscopic camera systems switched from off to on and illumination source of the original endoscopic camera system switched from on to off, and carrying out comparisons of the scene measures of the at least two endoscopic camera systems when turned on against the combined scene measures and if necessary, making corrections to the white balance of the at least two endoscopic camera systems. 

4. The color correction system of claim 1, wherein one of the endoscopic camera systems can function as a master device and the other of the endoscopic camera systems can function as a slave device.  

3. (Original) The color correction system of claim 1, wherein one of the at least two self- illuminated endoscopic camera systems can function as a master device and the other of the at least two self-illuminated endoscopic camera systems can function as a slave device.  

5. The color correction system of claim 1, wherein illumination of either of the endoscopic camera systems can be disabled or interleaved with frames of another of the endoscopic camera systems.  

4. (Original) The color correction system of claim 1, wherein illumination of either of the at least two self-illuminated endoscopic camera systems can be disabled or interleaved with frames of another of the at least two self-illuminated endoscopic camera systems.  

6. The color correction system of claim 1, wherein the camera control units in the endoscopic camera systems are connected via a data link to coordinate timing of the measuring steps.  

5. (Original) The color correction system of claim 1, wherein camera control units in each of at least two self-illuminated endoscopic camera systems are connected via a data link to coordinate timing of the measuring steps.  

7. The color correction system of claim 1, wherein the color correction device is a separate unit that interconnects to the camera control units of each of the endoscopic camera systems.  

7. (Original) The color correction system of claim 1, wherein the color correction system is a separate unit that interconnects to camera control units of each of the at least two self-illuminated endoscopic camera systems.  

8. The color correction system of claim 1, wherein the color correction system comprises hardware, firmware, or software on a camera control unit of the first endoscopic camera system that interconnects to the camera control unit of the second endoscopic camera system.  

8. (Original) The color correction system of claim 1, wherein the color correction system comprises hardware, firmware, or software on a camera control unit of a first endoscopic camera system that interconnects to a second camera control unit of a second endoscopic camera system.  

9. The color correction system of claim 1, wherein the color correction system comprises hardware, firmware, or software on at least one of the first and second endoscopic camera systems.  

9. (Original) The color correction system of claim 1, wherein the color correction system comprises hardware, firmware, or software on at least one of the at least two self-illuminated endoscopic camera systems.  

10. A method for color correction of at least two self-illuminated endoscopic camera systems, each self-illuminated endoscopic camera system having at least one imaging device and one illumination light, the method comprising the following steps: (A) with the at least two imaging device oriented outside of a scene; measuring and saving white balancing information and color correction matrices for each of the at least two self-illuminated endoscopic camera systems; and computing and saving combined white balancing information and color correction matrices for the at least two self-illuminated endoscopic camera systems; and (B) with the at least two imaging devices positioned in a scene; with the illumination sources turned on, measuring and saving in the memory separate pixel descripting values for each of the at least two imaging devices as a combined scene; with the illumination source of one of the at least two endoscopic camera systems turned on and the illumination source of the other of the at least two endoscopic camera systems turned off measuring and saving in the memory average pixel descripting values as a scene measure for the endoscopic camera system with the illumination source turned on; and carrying out comparisons of the scene measurements of the endoscopic camera system with the illumination source turned on against the combined scene measures and if necessary, making corrections to the white balance of the endoscopic camera systems.  

13. (Original) A method for color correction of at least two self-illuminated endoscopic camera systems, each self-illuminated endoscopic camera system having at least one imaging device and one illumination light, the method comprising the following steps: (A) with the at least two imaging device oriented outside of a scene; measuring and saving white balancing information and color correction matrices for each of the at least two self-illuminated endoscopic camera systems; and computing and saving combined white balancing information and color correction matrices for the at least two self-illuminated endoscopic camera systems; and (B) with the at least two imaging devices positioned in a scene; with the illumination sources turned on, measuring and saving in the memory separate values of R (red), G (green), and B (blue) for each of the at least two imaging devices as a combined scene; with the illumination source of one of the at least two endoscopic camera systems turned on and the illumination source of the other of the at least two endoscopic camera systems turned off measuring and saving in the memory average values of R (red), G (green), and B (blue) for the endoscopic camera systems with the illumination source on, and repeating this measuring and saving step except with the illumination source of the other of the least two endoscopic camera systems switched from off to on and the illumination source of the original endoscopic camera systems switched from on to off, and carrying out comparisons of the scene measurements of the at least two endoscopic camera systems when turned on against the combined scene measures and if necessary, making corrections to the white balance of the endoscopic camera systems.  


11. The method for color correction of claim 10, further comprising repeating the steps of carrying out comparisons as needed to correct the color balance of at least two self-illuminated endoscopic camera systems.  

14. (Original) The method for color correction of claim 13, further comprising repeating the steps of carrying out comparisons as needed to correct the color balance of at least two self- illuminated endoscopic camera systems.  


12. The method for color correction of claim 10, wherein the at least two self-illuminated endoscopic camera systems each comprise a camera control unit and the camera control units are connected via a data link to coordinate timing of the measuring steps.  

15. (Original) The method for color correction of claim 13, wherein the at least two self- illuminated endoscopic camera systems each comprise a camera control unit and the camera control units are connected via a data link to coordinate timing of the measuring steps.  


13. The method for color correction of claim 10, wherein the color correction system comprises hardware. firmware, or software on at least one camera control unit.  

16. (Original) The method for color correction of claim 13, wherein the color correction system comprises hardware, firmware, or software on at least one camera control unit.  

14. The method for color correction of claim 10, wherein if video quality from one of the at least two self-illuminated endoscopic camera systems is not acceptable due to missing video frames during a time when one of at least two endoscopic camera systems is turned off, then inserting previous video frames from that one of the at least two endoscopic camera systems to replace the missing video frames.  

18. (Original) The method for color correction of at least two self-illuminated endoscopic camera systems of claim 17, wherein if video quality from one of the at least two self-illuminated endoscopic camera systems is not acceptable due to missing video frames during a time when one of at least two endoscopic camera systems is turned off, then inserting previous video frames from that one of the at least two endoscopic camera systems to replace the missing video frames.

15. The method of claim 10 wherein the pixel descripting values are values of R (red), G (green), and B (blue).

13. (Original) A method for color correction of at least two self-illuminated endoscopic camera systems, each self-illuminated endoscopic camera system having at least one imaging device and one illumination light, the method comprising the following steps: (A) with the at least two imaging device oriented outside of a scene; measuring and saving white balancing information and color correction matrices for each of the at least two self-illuminated endoscopic camera systems; and computing and saving combined white balancing information and color correction matrices for the at least two self-illuminated endoscopic camera systems; and (B) with the at least two imaging devices positioned in a scene; with the illumination sources turned on, measuring and saving in the memory separate values of R (red), G (green), and B (blue) for each of the at least two imaging devices as a combined scene; with the illumination source of one of the at least two endoscopic camera systems turned on and the illumination source of the other of the at least two endoscopic camera systems turned off measuring and saving in the memory average values of R (red), G (green), and B (blue) for the endoscopic camera systems with the illumination source on, and repeating this measuring and saving step except with the illumination source of the other of the least two endoscopic camera systems switched from off to on and the illumination source of the original endoscopic camera systems switched from on to off, and carrying out comparisons of the scene measurements of the at least two endoscopic camera systems when turned on against the combined scene measures and if necessary, making corrections to the white balance of the endoscopic camera systems.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over King (Pub 20140184765) in view of Lee (Pub 10419734).

Regarding claim 1, King (20140184765) discloses video imaging system with multiple camera white balance capability comprising a color correction system for two self-illuminated endoscopic camera systems, the color correction system comprising, (endoscope having a camera head and a light source Para. [0052]: 
a first endoscopic camera system further comprising: an imaging device, an illumination source; and a camera control unit, (any of 114, 116, 118 may be a first endoscopic camera comprising an imaging device, Para. [0013] wherein each camera inherently includes a camera control unit);  
	a second endoscopic camera system further comprising: an imaging device, an illumination source; and a camera control unit, (any of 114, 116, 118 may be a second endoscopic camera comprising an imaging device, Para. [0013] wherein each camera inherently includes a camera control unit);   
	a color correction device further comprising: a central processing unit, (102 fig 1); an input/output interface for the camera control units, (108, 110, 112 fig 1); and a memory for retention of collected data and operating software or firmware for the color correction device, (Para. [0033]).  
However, wherein the color correction device uses white balancing of the first endoscopic camera system and the second endoscopic camera system when the imaging devices are outside of a scene and when the imaging devices are inside of a scene to properly correct white balance when both endoscopic camera systems are used simultaneously in the scene is not disclosed.
In a similar field of endeavor, Lee discloses color and brightness calibration for video stitching wherein the color correction device uses white balancing of the first endoscopic camera system and the second endoscopic camera system when the imaging devices are outside of a scene and when the imaging devices are inside of a scene to properly correct white balance when both endoscopic camera systems are used simultaneously in the scene, (see compensating between calibration data and normal use of cameras col. 6 line 38 – 65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify King by incorporating the teachings of Lee for the common purpose of generating seamless composite images when more than one camera is used in capturing image data. 

Regarding claim 6, King discloses the color correction system of claim 1, wherein the camera control units in the endoscopic camera systems are connected via a data link to coordinate timing of the measuring steps, (Para. [0055] SDI, dvi, S-video data cables may connect different camera heads to processing unit 102 which in turn synchronizes image signals Para. [0059]).  

Regarding claim 7, King discloses the color correction system of claim 1, wherein the color correction device is a separate unit that interconnects to the camera control units of each of the endoscopic camera systems, (102 connects to different input modules 108, 110, 112 connects to different cameras having camera control units 114, 116, 118 fig 1).  

Regarding claim 8, King discloses the color correction system of claim 1, wherein the color correction system comprises hardware, firmware, or software on a camera control unit of the first endoscopic camera system that interconnects to the camera control unit of the second endoscopic camera system, (cameras 114, 116, 118n connect through input modules 108, 110, 112 to processing module 102, thus processing module interconnects first and second camera systems wherein each camera system inherently includes a camera control unit and hardware, firmware, or software).  

Regarding claim 9, Kim discloses the color correction system of claim 1, wherein the color correction system comprises hardware, firmware, or software on at least one of the first and second endoscopic camera systems, (Para. [0026] hardware control switch).   


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Lee in view of Nishizawa (Pub 20180256008).

Regarding claim 4, the combination discloses claim 1. However, master-slave endoscopes are not disclosed. 
In a similar field of endeavor, Nishizawa discloses wherein one of the endoscopic camera systems can function as a master device and the other of the endoscopic camera systems can function as a slave device, (Para. [0197]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify King and Lee by incorporating the teachings of Nishizawa for the common purpose of allowing coordinated movement of different imaging device. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Lee in view of Sidar (Pub 20190356829).

Regarding claim 5, the combination discloses claim 1. However, disabling one of endoscopic camera illumination is not disclosed. 
In a similar field of endeavor, Sidar discloses image capture and video processing system wherein illumination of either of the endoscopic camera systems can be disabled or interleaved with frames of another of the endoscopic camera systems, (Para. [0191]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim and Lee by incorporating the teachings of Sidar for the common purpose of preventing excessive illumination of a region when multiple illuminators are used when images are captured. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/            Supervisory Patent Examiner, Art Unit 2422